In our opinion, there was sufficient corroboration of the testimony of the accomplice, and defendant’s guilt was established beyond a reasonable doubt. The court’s charge as to the necessity of proof that defendant acted in concert with others indicted with him, was correct on the whole; and the portion now complained of by defendant, to which no exception was taken, was not so prejudicial to defendant’s rights as to require a new trial in the interests of justice. Nolan, P. J., Ughetta, Klcinfeld, Pette and Brennan, JJ., concur.